     Case 1:20-cv-11889-MLW Document 15 Filed 10/29/20 Page 1 of 17



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



DR. SHIVA AYYADURAI,

                            Plaintiff,

                       v.                          CIVIL ACTION
                                                   NO. 1:20-cv-11889-MLW
WILLIAM FRANCIS GALVIN, in his official
capacity as the Secretary of the Commonwealth
of Massachusetts,

                            Defendant.



        OPPOSITION TO PLAINTIFF’S MOTION FOR AN EMERGENCY
                  TEMPORARY RESTRAINING ORDER




                                          1
         Case 1:20-cv-11889-MLW Document 15 Filed 10/29/20 Page 2 of 17



                                         INTRODUCTION

        Plaintiff Shiva Ayyadurai ran unsuccessfully to become the Republican Party’s nominee

for United States Senator from Massachusetts. After losing his party’s primary election on

September 1, 2020 by a substantial margin, he posted on his Twitter social media account a

Tweet claiming that the Commonwealth of Massachusetts had destroyed more than one million

ballots from that primary election. This Tweet was false and sought to undermine the public’s

faith in the validity of the election.

        Accordingly, elections staff working for the Secretary of the Commonwealth of

Massachusetts William F. Galvin took steps to combat the misinformation. As the elected state

official charged with ensuring free and fair elections in the Commonwealth, Secretary Galvin

exercised his free speech rights and spoke on behalf of the government to ensure that the public

had access to accurate information. The Secretary reported Plaintiff’s misinformation to Twitter,

just as any person could have done. Allegedly as a result, Twitter – not the Secretary –

temporarily suspended Plaintiff’s ability to post new information to his Twitter account. Plaintiff

now contends that the Secretary should be unable to report false election claims to Twitter in the

future. The Court should not entertain this request but should instead deny Plaintiff’s effort to

restrain future government speech.

        First, as a threshold matter, this case is jurisdictionally barred. The Eleventh Amendment

broadly prohibits suits in federal court against state officials in their official capacity. It also

prevents courts from issuing forward-looking injunctions for past actions that are not ongoing in

nature. Because the Court lacks jurisdiction, it cannot grant the injunctive relief Plaintiff seeks.

        Second, Plaintiff is unlikely to succeed on the merits of his claim. Plaintiff cannot

succeed on this claim because he is seeking to apply the First Amendment’s protections to the



                                                   2
         Case 1:20-cv-11889-MLW Document 15 Filed 10/29/20 Page 3 of 17



government’s own speech (allegedly to protect Plaintiff’s own First Amendment rights), but

government speech is not subject to First Amendment scrutiny. The Secretary’s decision to tell

Twitter that Plaintiff had posted false information to his account is classic government speech

which cannot, in turn, constitute a violation of Plaintiff’s alleged free speech rights. Plaintiff is

also unlikely to succeed on the merits of his claim because the harm he complaints of, his

temporary suspension from Twitter, is not the Secretary’s doing, but was instead Twitter’s.

       Finally, an injunction that would restrain the government’s ability to speak out to correct

disinformation about the upcoming election is plainly not in the public’s interest.

                                   FACTUAL BACKGROUND

Plaintiff’s Public Records Request

       Following the September 1 primary, on September 9, 2020, the Elections Division of the

Secretary of State’s office received a public records request from Plaintiff for: “(1) All Scanned

Digital Ballot Images from all jurisdictions in Massachusetts pertaining to the September 1,

2020, State Primary; (2) All Cast Vote Records (CVRs) from all jurisdictions in Massachusetts

pertaining to the September 1, 2020, Massachusetts State Primary; and (3) The List of Vote

Records (LVR), also called the Vote Cast Log, Cast Ballot Log, or other designation, from all

jurisdictions in Massachusetts pertaining to the September 1, 2020, Massachusetts State

Primary.” Affidavit of Michelle K. Tassinari (hereinafter “Tassinari Aff.”), ¶ 4.1 On September

21, 2020, Plaintiff filed a “follow up” to his request in which he reiterated his request, apparently

under the mistaken belief that the response to his request was due within 10 calendar days

instead of 10 business days. Id.




1
       The Affidavit of Michelle K. Tassinari is filed herewith.
                                                   3
        Case 1:20-cv-11889-MLW Document 15 Filed 10/29/20 Page 4 of 17



       At 10:47am on September 24, Tassinari responded to Plaintiff by email, informing him

that no responsive records existed and that no ballot images existed because the certification of

voting equipment in Massachusetts prohibits the capturing of ballot images. Tassinari Aff., ¶ 5.

Moreover, not every municipality in Massachusetts uses the type of voting equipment that would

be capable of capturing ballot images. Id. Plaintiff responded seeking a citation for the

prohibition on capturing ballot images. Id. Tassinari responded again at 11:44am on September

25, attaching copies of the certification for two different types of digital scan equipment in

Massachusetts. Id.

Plaintiff’s Tweet and the Elections Division’s Report of a False Election Claim

       Following Tassinari’s response, Plaintiff began claiming on social media that the

Commonwealth had unlawfully destroyed ballots from the September 1 primary. Tassinari Aff.,

¶ 6. Those statements were plainly false because all of the paper ballots – i.e., the only ballots –

from the September 1 primary are being retained under seal by local election officials in

accordance with state and federal law. Tassinari Aff., ¶ 5; Affidavit of Debra O’Malley

(hereinafter “O’Malley Aff.”), ¶ 4.2

       On September 24, 2020, Plaintiff Tweeted this false claim:




2
       The Affidavit of Debra O’Malley is filed herewith.
                                                  4
         Case 1:20-cv-11889-MLW Document 15 Filed 10/29/20 Page 5 of 17



Tassinari Aff., ¶ 8; O’Malley Aff., ¶ 3. The Elections Division is always concerned about false

information being disseminated about the election process, as this can be a form of voter

suppression. Tassinari Aff., ¶ 9. These concerns are particularly heightened this year, since

multiple state-sponsored and private actors are known to have engaged in widespread

disinformation campaigns in the 2016 presidential election and are doing so now, in an attempt

to influence the outcome of the election. Id. Indeed, on September 28, 2020, the FBI and the

Cybersecurity and Infrastructure Security Agency (CISA) issued a joint alert regarding the threat

posed by election disinformation: http://ic3.gov/Media/Y2020/PSA200928. Id. Therefore, on

September 25, 2020, Tassinari asked the Secretary of State’s Communications Director, Debra

O’Malley, to report the Tweet to Twitter as false, using the mechanism within Twitter for

reporting Tweets that violate the terms and conditions of that platform. Tassinari Aff., ¶ 10;

O’Malley Aff., ¶ 5. O’Malley did so. O’Malley Aff., ¶ 6. In response, O’Malley received what

appeared to be an automated email response, informing her that Twitter would investigate her

report and would contact her if they needed additional information. O’Malley Aff., ¶ 7.

O’Malley received no further communication from Twitter regarding her report of Ayyadurai’s

Tweet. O’Malley Aff., ¶ 8.

       Aside from the September 25 report of Plaintiff’s September 24 Tweet, nobody in the

Secretary’s Elections Division has reported any of Plaintiff’s Tweets to Twitter for any reason.

Tassinari Aff., ¶ 11; O’Malley Aff., ¶ 9. Moreover, the Secretary’s office has no control over

Twitter or its complaint process. Tassinari Aff., ¶ 12. They do not have any input into whether

Twitter imposes a sanction such as removing a Tweet or suspending a user’s account. Id.

Twitter does not tell the Secretary’s office what, if any, action it takes in response to a complaint




                                                  5
         Case 1:20-cv-11889-MLW Document 15 Filed 10/29/20 Page 6 of 17



they submit; the Secretary’s office merely receives what appears to be an automated reply stating

that Twitter will investigate and contact the report author if they need more information. Id.

The Complaint

       On October 20, 2020, Plaintiff filed the instant Complaint, alleging that the Elections

Division’s action in reporting Plaintiff’s false Tweet to Twitter – and Twitter’s subsequent

independent decision to suspend temporarily Plaintiff’s ability to post new information – violated

Plaintiff’s rights under both the federal and state Constitutions. Accordingly, he brought a claim

pursuant to 42 U.S.C. § 1983 against the Secretary in his official capacity seeking $1.2 billion in

monetary damages. He now has also moved for preliminary injunctive relief to prohibit the

Secretary and his employees from notifying Twitter of any further misinformation posted to

Plaintiff’s Twitter account between now and the November 3, 2020 general election.

       Although Plaintiff filed this Complaint on October 20, 2020, and although the Court

ordered Plaintiff to make prompt service of his “submissions” to the Secretary, Plaintiff has

never (despite his claim to the contrary) properly served the Complaint and a summons on the

Secretary. Nor had Plaintiff (or his now-fired counsel) completed a Local Rule 7.1 conference

prior to filing – or refiling – this motion for injunctive relief on October 27, 2020.3




3
        The Secretary submits that Plaintiff’s motion should be denied for failure to make proper
service on the Secretary and for the failure to conduct the meet and confer required by Local
Rule 7.1(a)(2) before refiling this motion as directed by the Court on October 20, 2020. This
opposition is presented pursuant to the Court’s order of October 27, 2020, and the Secretary
reserves the right to present these defenses to the claims asserted by Plaintiff.
                                                  6
         Case 1:20-cv-11889-MLW Document 15 Filed 10/29/20 Page 7 of 17



                                           ARGUMENT

I.      The Motion Seeking an Injunction Should Be Denied Because This Court Lacks
        Jurisdiction Over Plaintiff’s Claims.

        A.      Plaintiff’s Claims for Both Monetary and Injunctive Relief are Barred by the
                Eleventh Amendment.

        As a threshold matter, Plaintiff’s motion for injunctive relief should be denied because

this Court lacks jurisdiction over this suit as a result of the Eleventh Amendment. Although the

Supreme Court “has declined to state definitively whether the Eleventh Amendment is a doctrine

of subject matter jurisdiction,” Hudson Sav. Bank v. Austin, 479 F.3d 102, 109 (1st Cir. 2007)

(citing Wis. Dep’t of Corr. v. Schacht, 524 U.S. 381, 391 (1998)), the Court has stated that the

“Amendment is jurisdictional in the sense that it is a limitation on the federal court’s judicial

power.” Calderon v. Ashmus, 523 U.S. 740, 745 n. 2 (1998); see also Seminole Tribe of Fla. v.

Florida, 517 U.S. 44, 72–73 (1996) (“The Eleventh Amendment restricts the judicial power

under Article III....”).

        The Eleventh Amendment provides that federal jurisdiction “shall not be construed to

extend to any suit in law or equity, commenced or prosecuted against one of the United States by

Citizens of another state.” U.S. Const. amend. XI. The Supreme Court has held that “[t]he

ultimate guarantee of the Eleventh Amendment is that non-consenting States may not be sued by

private individuals in federal court.” Bd. of Trs. of Univ. of Ala. v. Garrett, 531 U.S. 356, 363

(2001); see also Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984) (“It is

clear ... that in the absence of consent a suit in which the State or one of its agencies or

departments is named as the defendant is proscribed by the Eleventh Amendment.... [T]his

jurisdictional bar applies regardless of the nature of the relief sought.”). The Eleventh

Amendment also extends to bar suits against state agencies and their instrumentalities.

Maysonet–Robles v. Cabrero, 323 F.3d 43, 48–49 (1st Cir.2003) (citation omitted). As a general

                                                   7
         Case 1:20-cv-11889-MLW Document 15 Filed 10/29/20 Page 8 of 17



matter, the Eleventh Amendment bars suits for money damages that are brought by private

citizens in federal courts against any state, including “official capacity” suits against state

officials. Rosie D. ex rel. John D. v. Swift, 310 F.3d 230, 234 (1st Cir. 2002).4

        This Eleventh Amendment proscription is subject to a narrow exception recognized more

than a century ago in Ex parte Young, 209 U.S. 123, 159–160 (1908). Under Young, federal

courts can prospectively enjoin state officials from continuing to violate the U.S. Constitution or

other federal law, “notwithstanding the absence of consent, waiver or evidence of congressional

assertion of national hegemony.” Rosie D., 310 F.3d at 234 (quoting Lane v. First Nat’l Bank,

871 F.2d 166, 172 n.5 (1st Cir. 1989)). Thus, where a private plaintiff seeks purely prospective

equitable relief against individual state officers in a federal forum based on a federal right, the

Eleventh Amendment is usually not a bar. Idaho v. Coeur d’Alene Tribe of Idaho, 521 U.S. 261,

276–277 (1997). But the Young doctrine only allows federal courts to exercise jurisdiction over

a suit in which the private plaintiff alleges ongoing violations of federal law; suits that seek

redress for past wrongs are still barred by the Eleventh Amendment. See Papasan v. Allain, 478

U.S. 265, 277–78 (1986) (noting that “Young has been focused on cases in which a violation of

federal law by a state official is ongoing as opposed to cases in which federal law has been

violated at one time or over a period of time in the past.”). Moreover, requests for injunctions

seeking to require that state officials comply with state laws are also barred in federal court. See




4
       It is well-established that the Office of the Secretary of the Commonwealth is a state
agency for purposes of the Eleventh Amendment. See Noonan v. Galvin, No. 17-CV-11273-
LTS, 2018 WL 813377, at *1 (D. Mass. Feb. 9, 2018) (concluding that where plaintiff sues
“Secretary [Galvin] in his official capacity, the Commonwealth’s sovereign immunity
recognized by the Eleventh Amendment bars the claim.”).


                                                   8
         Case 1:20-cv-11889-MLW Document 15 Filed 10/29/20 Page 9 of 17



Pennhurst, 465 U.S. at 106 (“[I]t is difficult to think of a greater intrusion on state sovereignty

than when a federal court instructs state officials on how to conform their conduct to state law.”).

       Here, Plaintiff’s claims are entirely foreclosed by the Eleventh Amendment, and the

Court lacks jurisdiction. As this Court recognized in its October 20, 2020 order, Plaintiff’s claim

for money damages against the Secretary is clearly barred under the Eleventh Amendment. See

Quern v. Jordan, 440 U.S. 332, 342 (1979). Plaintiff’s claims for alleged violation of state law

are likewise forbidden, regardless of whether he seeks damages or injunctive relief. Pennhurst,

465 U.S. at 106. This Court also lacks jurisdiction over any injunctive claims grounded in

federal law because Plaintiff nowhere provides any evidence that the Secretary has engaged in an

ongoing course of conduct that would continue to deprive Plaintiff of his federally protected

constitutional rights; his claim is purely retrospective in nature, and thus the Young doctrine does

not apply. See Hootstein v. Collins, 670 F. Supp. 2d 110, 114 (D. Mass. 2009) (“The Ex parte

Young doctrine, then, only allows federal courts to exercise jurisdiction over a suit in which the

plaintiff alleges ongoing violations of federal law; suits that seek redress of past wrongs are still

barred by the Eleventh Amendment.”).5 This Court lacks any basis for jurisdiction over this

matter, and therefore it cannot grant the injunctive relief Plaintiff seeks.




5
        Relatedly, where, as here, Plaintiff fails to identify an ongoing future threat of alleged
governmental misconduct, his request for injunctive relief is moot and should be denied on this
basis as well. See Whalen v. Massachusetts Trial Court, 397 F.3d 19, 30 (1st Cir. 2005)
(agreeing that request for injunctive relief against the state that sought remedy for past
misconduct and had “no impact on an ongoing violation” was both moot and barred by the
Eleventh Amendment).



                                                   9
        Case 1:20-cv-11889-MLW Document 15 Filed 10/29/20 Page 10 of 17



        B.       Plaintiff’s Section 1983 Claim is Barred Because the Secretary is not a
                 Person Who May Be Sued Under Section 1983.

        Plaintiff’s claims also suffer from a fatal statutory flaw. Plaintiff’s sole basis for relief in

this Court is 42 U.S.C. § 1983. Section 1983 “supplies a private right of action against a person

who, under color of state law, deprives another of rights secured by the Constitution or by federal

law.” Frazier v. Fairhaven Sch. Comm., 276 F.3d 52, 57 (1st Cir. 2002) (internal quotations

omitted). However, it is well-established that states and their agencies cannot be sued as

“persons” for purposes of Section 1983. See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71

& n. 10 (holding that suits against states or state officials acting in their official capacities are

forbidden under Section 1983); Canales v. Gatzunis, 979 F. Supp. 2d 164, 171 (D. Mass. 2013)

(dismissing Section 1983 claim against agency of the state). This blackletter rule arises as a

result of the sovereign immunity principles of the Eleventh Amendment, which generally

prohibits a state (or its agencies) from being subject to suit under Section 1983. See Will, 491

U.S. at 65–67.

II.     In the Alternative, Plaintiff’s Motion Should Be Denied Because It Does Not Satisfy
        the High Burden for Injunctive Relief.

        A.       Standard of Review.

        Even if this Court considers this motion on the merits, it should deny the motion for a

temporary restraining order because Plaintiff fails to carry his substantial burden to demonstrate

an entitlement to the “extraordinary and drastic remedy” he seeks. Voice of the Arab World, Inc.

v. MDTV Med. News Now, Inc., 645 F.3d 26, 32 (1st Cir. 2011) (noting that a “preliminary

injunction is an ‘extraordinary and drastic remedy’”) (citation omitted). A preliminary

injunction “is never awarded as of right.” Munaf v. Geren, 553 U.S. 674, 690 (2008). Rather,

Plaintiff must establish that he is likely to succeed on the merits, that he is likely to suffer

irreparable harm in the absence of preliminary relief, that the balance of equities tips in his favor,

                                                   10
        Case 1:20-cv-11889-MLW Document 15 Filed 10/29/20 Page 11 of 17



and that an injunction is in the public interest. See Díaz-Carrasquillo v. García-Padilla, 750 F.3d

7, 10 (1st Cir. 2014) (outlining four elements for consideration of motion for preliminary

injunction). The last two factors “merge when the Government is the opposing party.” Nken v.

Holder, 556 U.S. 418, 435 (2009). Because Plaintiff cannot carry his substantial burden to make

a “clear showing,” Mazurek v. Armstrong, 520 U.S. 968, 972 (1997), that he is entitled to

preliminary injunctive relief, his motion should be denied.

       B.      Plaintiff Is Not Likely to Show a Likelihood of Success on the Merits of His
               Claims.

       Plaintiff’s motion should be denied because he cannot prove that he is likely to succeed

in proving a violation of his free speech rights. First, Plaintiff’s First Amendment claim is not

likely to succeed because the speech he seeks to regulate by this motion is the government’s, and

government speech is not subject to First Amendment regulation. The alleged misconduct here

concerns the Secretary’s office’s decision to file a complaint with Twitter that Plaintiff

disseminated false and misleading information concerning an election. The Secretary is

permitted to do so by the First Amendment, because this report reflects the government’s own

speech. Second, Plaintiff is unlikely to succeed on the merits of his claim because he cannot

demonstrate that the Secretary suspended Plaintiff’s Twitter account. Only Twitter – not the

Secretary – can suspend one of its users for violating its terms of service. For these reasons, the

Secretary asks this Court to deny Plaintiff’s motion.

       1.      Plaintiff Cannot Succeed on His First Amendment Claim Because the First
               Amendment Does Not Curtail Government Speech

       Plaintiff’s First Amendment claim fails because the government’s speech – here, an

affirmative report to Twitter that Plaintiff was making misrepresentations about the election – is

not subject to First Amendment regulation. The First Amendment prohibits Congress and other

government entities and actors from “abridging the freedom of speech.” It “does not say that

                                                 11
        Case 1:20-cv-11889-MLW Document 15 Filed 10/29/20 Page 12 of 17



Congress and other government entities must abridge their own ability to speak freely.” Matal v.

Tam, 137 S.Ct. 1744, 1757 (2017). The First Amendment, the Supreme Court has made clear,

“does not regulate government speech.” Pleasant Grove City v. Summum, 555 U.S. 460, 467

(2009); Johanns v. Livestock Marketing Assn., 544 U.S. 550, 553 (2005) (“[T]he Government's

own speech ... is exempt from First Amendment scrutiny”). Indeed, the Supreme Court has

observed that government could not “function” if it were subject to the restrictions that the First

Amendment imposes on private speech. Summum, 555 U.S. at 468; see also Walker v. Texas

Div., Sons of Confederate Veterans, Inc., 576 U.S. 200, 215 (2015) (“First Amendment strictures

that attend the various types of government-established forums do not apply” to government

speech.). “When a government entity embarks on a course of action, it necessarily takes a

particular viewpoint and rejects others. The Free Speech Clause does not require government to

maintain viewpoint neutrality when its officers and employees speak about that venture.” Matal,

137 S.Ct. at 1757. “When the government speaks, for instance to promote its own policies or to

advance a particular idea, it is, in the end, accountable to the electorate and the political process

for its advocacy. If the citizenry objects, newly elected officials later could espouse some

different or contrary position.” Bd. of Regents of Univ. of Wis. Sys. v. Southworth, 529 U.S.

217, 235 (2000).

       Here, the Secretary’s office, which is charged with ensuring free and fair elections in the

Commonwealth, made the decision to report Plaintiff’s misleading Tweet about an election he

lost to Twitter. The Secretary can permissibly do so under the First Amendment because his

statements (and those of his staff in support of the Secretary’s policies and official acts) are

government speech. See Knight First Amendment Inst. at Columbia Univ. v. Trump, 928 F.3d

226, 239 (2d Cir. 2019) (“the President’s tweets can accurately be described as government



                                                  12
        Case 1:20-cv-11889-MLW Document 15 Filed 10/29/20 Page 13 of 17



speech”); Sutliffe v. Epping School Dist., 584 F.3d 314, 329–30 (1st Cir. 2009) (holding that

municipality’s refusal to place hyperlink on municipal website to website of group opposed to

municipal budget constituted government speech); Page v. Lexington Cty. School Dist. One, 531

F.3d 275, 283–85 (4th Cir. 2008) (holding that School District’s refusal to place hyperlink on its

website to website of group that opposed School District’s position on pending legislation

constituted government speech because, in part, “the links to other websites were selected by the

School District alone as ones that supported its own message”).

       The Secretary’s social media “accounts are a means for communicating his own speech,

not for the speech of his constituents” and are therefore not subject to the First Amendment. See

Morgan v. Bevin, 298 F. Supp. 3d 1003, 1011 (E.D. Ky. 2018) (concluding that governor’s

decision to block users from being able to post on his social media accounts was not a First

Amendment violation because the governor’s actions on his accounts reflected government

speech). His staff used these official social media accounts to post a report to Twitter alleging

that the Plaintiff made false statements about an election. Plaintiff cannot now use this suit to

stifle the Secretary’s speech in service of free and fair elections in the Commonwealth. Davison

v. Randall, 912 F.3d 666, 686 (4th Cir. 2019) (government official’s “references on the Chair’s

Facebook Page to other Pages, personal profiles, and websites amount to governmental speech”

that is not subject to First Amendment regulation); Shurtleff v. City of Boston, No. 18-CV-

11417-DJC, 2020 WL 555248, at *4 (D. Mass. Feb. 4, 2020) (concluding that city’s decision to

fly third-party flags on government property was government speech); Griswold v. Driscoll, 625

F. Supp. 2d 49, 54 (D. Mass. 2009), aff’d on other grounds, 616 F.3d 53 (1st Cir. 2010) (“Public

officials have the right to recommend, or even require, the curriculum that will be taught in

public school classrooms. Doing so is a form of government speech, which is not generally



                                                 13
        Case 1:20-cv-11889-MLW Document 15 Filed 10/29/20 Page 14 of 17



subject to First Amendment scrutiny. There is no requirement that such government speech be

balanced or viewpoint neutral.”). Accordingly, the Secretary’s communication of information to

Twitter, which reflected the government’s own protected speech, could not have violated

Plaintiff’s alleged rights.

        2.      Plaintiff’s First Amendment Claim Also Fails Because He Cannot
                Demonstrate that the Secretary Has the Power to Curtail Plaintiff’s First
                Amendment Speech by Suspending his Twitter Account.

        In alleging that the Secretary violated his First Amendment rights, Plaintiff overlooks a

critical fact: the Secretary did not – indeed, cannot – suspend a Twitter user’s account, and an

injunction here would not prohibit Plaintiff’s Twitter account from being suspended by Twitter

again.6 Twitter is a private, for-profit corporation, and its users, like Plaintiff, are subject to

certain terms of use and service, including terms of use and service that prohibit making false or

misleading statements about elections.7 See Morgan, 298 F. Supp. 3d 1003, 1006, & n.4 (E.D.

Ky. 2018) (“Twitter is a privately owned social networking site where users post messages of up




6
         Indeed, the Secretary understands that Twitter has suspended Plaintiff’s account multiple
times since the suspension that is the subject of this Complaint, even though the Secretary only
made one report to Twitter.
7
         Twitter has a “Terms of Use” agreement that all users must sign to use Twitter. See
https://twitter.com/en/tos. All users are bound by the terms of this agreement and Twitter’s
policies. These policies make clear that Twitter (and only Twitter) has the right to remove
material from the platform for violation of these Terms of Use or any of Twitter’s policies. As
relevant here, Twitter has a “Civic Integrity Policy” that its users agree to obey. See
https://help.twitter.com/en/rules-and-policies/election-integrity-policy. This policy prohibits
users from using “Twitter’s services for the purpose of manipulating or interfering in elections or
other civic processes,” including by making “disputed claims that could undermine faith in the
[civic] process itself, such as unverified information about election rigging, ballot tampering,
vote tallying, or certification of election results” and making “misleading claims about the results
or outcome of a civic process which calls for or could lead to interference with the
implementation of the results of the process.” Twitter encourages users, including government
officials, to report violations of this policy. Twitter’s policy makes clear that sanctions for
violating this policy are Twitter’s to make and may include “Tweet deletion,” profile
“modifications,” “labeling,” or “suspension.”
                                                   14
        Case 1:20-cv-11889-MLW Document 15 Filed 10/29/20 Page 15 of 17



to one hundred forty (140) characters.”).8 Although social media platforms like Twitter can

serve as “powerful mechanisms available to a private citizen to make his or her voice heard” and

can be used for “a wide array of protected First Amendment activity,” Packingham v. North

Carolina, 137 S.Ct. 1730, 1737-38 (2017), this case does not present a situation where the

government directly “muted” a user from posting comments on a government-sponsored social

media account,9 criminalized speech appearing on privately-owned social media,10 or otherwise

directly deleted Plaintiff’s speech.11 In other words, the injunction sought by Plaintiff (a

prohibition seeking to stifle the government’s ability to speak) would not prevent the harm he

has allegedly endured (the stifling of his speech caused by Twitter’s suspension of his social

media credentials). This is because while the Secretary can report alleged misinformation to

Twitter, he is powerless to suspend a Twitter user for violating Twitter’s own terms of use; that

power belongs to Twitter and Twitter alone. Plaintiff’s motion does not make clear how the

Secretary caused Plaintiff to be suspended. Indeed, it is possible that Plaintiff was suspended of

Twitter’s own volition or because of other reports from other users. Put differently, the

Secretary did not burden Plaintiff’s speech here – Twitter did. Because Plaintiff presents no



8
        For this reason, the Court in Morgan observed that “At least one academic argues that
‘[t]here’s no right to free speech on Twitter. The only rule is that Twitter Inc. gets to decide who
speaks and listens–which is its right under the First Amendment.” Id. (citing Noah Feldman,
Constitution Can’t Stop Trump from Blocking Tweets, BLOOMBERG VIEW (June 7, 2017,
12:39 PM), https://www.bloomberg.com/view/articles/2017-06-07/constitution-can-t-stop-
trump-from-blocking-tweets).
9
        See Knight, 928 F.3d at 239 (holding that “the President violated the First Amendment
when he used the blocking function to exclude the Individual Plaintiffs because of their
disfavored speech” from being able to post on the President’s social media account).
10
        See Rideout v. Gardner, 838 F.3d 65 (1st Cir. 2016) (striking down a New Hampshire
law prohibiting people from photographing their marked ballots and publicizing the photographs
on social media).
11
        See Faison v. Jones, 440 F. Supp. 3d 1123, 1129 (E.D. Cal. 2020) (allowing injunction
where government deleted posts from plaintiff and then precluded them from posting on the
government’s social media accounts).
                                                 15
        Case 1:20-cv-11889-MLW Document 15 Filed 10/29/20 Page 16 of 17



evidence tying the Secretary’s actions to Plaintiff’s suspension, his claim is unlikely to succeed

and should be denied.

       C.      The Balance of Hardships and the Public Interest Strongly Favor Denying
               Plaintiff’s Attempt to Stifle the Secretary’s Ability to Report False Tweets to
               Twitter.

       Plaintiff’s failure to establish that he will likely prevail on his injunctive claims alone

warrants denial of his motion for preliminary injunction. But to the extent this Court considers

the other factors, the balance of hardships and the public interest weigh decisively against the

interlocutory relief requested by Plaintiff. Plaintiff’s motion should be denied because there is a

strong public interest in ensuring free and fair elections, elections that are not beset by

misinformation spread on social media that tends to undermine the credibility of the democratic

process.

       The Secretary’s decision to make a report to Twitter that Plaintiff had posted election-

related misinformation to his account should be commended, not condemned. The Secretary is

charged with ensuring free and fair elections in Massachusetts. The Supreme Court has

recognized that “States certainly have an interest in protecting the integrity, fairness, and

efficiency of their ballots and election processes as means for electing public officials.”

Timmons v. Twin Cities Area New Party, 520 U.S. 351, 352 (1997). When others make

statements that are inconsistent with that goal, the Secretary is empowered to speak out and to set

the record straight, and the First Amendment permits him to do so. The public’s interest in free

elections, by contrast, is ill-served by preventing the Secretary and his staff from speaking out to

ensure that the record on elections in the Commonwealth is clear. The Secretary is a trusted

source for election-related information in Massachusetts, and the public has a vested interest in

permitting its elected officials to speak on matters of critical public importance. Plaintiff’s

requested injunction would undermine the Secretary’s ability to maintain the integrity of the
                                                  16
        Case 1:20-cv-11889-MLW Document 15 Filed 10/29/20 Page 17 of 17



election, effect a prior restraint on the free speech of an elected official, and stifle the ability of

public officials to make statements to correct the record on areas of public concern.

Accordingly, the injunction should be denied on this basis as well.

                                           CONCLUSION

        For the reasons set forth above, the Secretary respectfully requests that this Court deny

the Plaintiff’s motion for a temporary restraining order.

                                                         Respectfully submitted,

                                                         MAURA HEALEY
                                                         ATTORNEY GENERAL

                                                         /s/ Adam Hornstine
                                                         Anne Sterman (BBO No. 650426)
                                                         Adam Hornstine (BBO No. 666296)
                                                         Assistant Attorneys General
                                                         Government Bureau
                                                         One Ashburton Place
                                                         Boston, MA 02108
                                                         (617) 963-2524
                                                         Anne.Sterman@mass.gov
                                                         (617) 963-2048
                                                         Adam.Hornstine@mass.gov


                                       CERTIFICATE OF SERVICE

        I certify that this document, filed through the Court’s ECF system, will be sent
electronically to registered participants as identified on the Notice of Electronic Filing (NEF) and
that a copy will be sent to those indicated as non-registered participants by email on October 29,
2020.

                                                         /s/ Adam Hornstine
                                                         Adam Hornstine
                                                         Assistant Attorney General




                                                   17
